Citation Nr: 0732462	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2003, for the grant of a 30 percent disability evaluation for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD was 
received by VA on September 26, 2003.  In a February 2004 
rating decision, the RO increased the veteran's PTSD 
evaluation from 10 to 30 percent effective September 26, 
2003, the date the claim was received.  

2.  It was not factually ascertainable prior to the December 
15, 2003 VA examination that the veteran's PTSD warranted a 
30 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 
2003, for the grant of a 30 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claims and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The required notice must be provided to the veteran before 
the initial unfavorable decision on claims for VA benefits, 
and it must (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

By a letter dated in November 2003, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
an increased evaluation and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The November 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the November 2004 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
November 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The assigned effective date for the grant of a 30 percent 
rating for PTSD is a "downstream" issue, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  See VAOPGCPREC 8-2003.  In this regard, VA 
has taken the proper action in accordance with 38 U.S.C.A. § 
5104.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not initially informed 
that a disability rating and effective date would be assigned 
if his claim was granted.  However, the February 2003 rating 
decision established that the effective date was the date the 
claim was received and the February 2004 rating decision 
noted that the increase was effective from the date of the 
veteran's claim for increase and that the current medical 
evidence had established a worsening of his PTSD.  
Additionally, in the June 2004 statement of the case (SOC), 
the RO informed the veteran of the criteria for an earlier 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  After receiving notice of how VA determines 
effective dates, the veteran maintained in his substantive 
appeal that his September 2003 claim for increase was a 
Notice of Disagreement (NOD), and that his 30 percent 
evaluation should be effective on the date VA received his 
original claim for service connection.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


Earlier effective date claim

In a February 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  
The effective date was January 28, 2002, the date VA received 
the veteran's original claim for service connection.  On 
September 26, 2003, the veteran submitted the following 
statement, "I request an increase in compensation for my 
service connected PTSD condition.  My doctor advised me to 
advise you of my severe condition.  My symptoms have 
increased greatly in the past year. This condition has 
increased in severity.  My VA doctor agrees"  The veteran 
requested that the RO obtain his recent VA treatment records.  
The RO obtained the records that the veteran requested and 
associated them with his claims folder.  While the September 
2003 statement could have been timely as an NOD, the RO 
interpreted this statement as a new claim for an increased 
evaluation.  

The veteran contends that his representative erred by 
submitting the claim for increase, and that VA should 
construe his September 2003 statement as an NOD.  VA cannot 
construe the September 2003 statement as an NOD because an 
NOD must be a writing that expresses disagreement with an RO 
decision.  The veteran did not express disagreement with the 
rating or the effective date, but rather requested an 
increased evaluation based on worsening of symptoms.  The 
veteran's September 2003 statement was not a valid NOD for 
the February 2003 rating decision.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2007).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2007).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred. 	

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  According to the 
DSM-IV criteria, a 10 percent evaluation is warranted for 
PTSD when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411 (2007).  

The next higher evaluation of 30 percent is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

As discussed above, the veteran's claim for increase was 
received on September 26, 2003.  When the veteran filed his 
claim for increase, the RO scheduled him for a VA PTSD 
examination, which he underwent on December 15, 2003.  The 
examination revealed that the veteran could not sleep for 
more than four hours at a time, he had intrusive thoughts and 
frequent nightmares related to his stressor, and some nights 
he could not sleep at all.  The examiner determined that the 
veteran had an exaggerated startle response and a moderate 
level of anxiety and depression.  The veteran had feelings of 
anger, and was socially isolated because he did not want to 
be close to people.  The examiner concluded that the veteran 
had poor social functioning.  Based upon the December 2003 VA 
examination report, the RO granted a 30 percent evaluation 
for PTSD, effective on September 26, 2003, the date VA 
received his claim for increase.  

The Board finds that entitlement to a 30 percent evaluation 
for PTSD was not factually ascertainable prior to the 
veteran's December 2003 VA examination.  Prior to the VA 
examination, which was the basis for the veteran's increased 
rating, there was no evidence that the veteran's PTSD met the 
criteria for a 30 percent evaluation.  There was no evidence 
to show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  38 C.F.R. § 4.130, 
DC 9411 (2007).  

The December 2003 VA examination was the basis for the 30 
percent evaluation.  Other medical evidence of record 
including the evidence specified by the veteran in his 
September 2003 claim, served as the basis for the RO to 
continue the 10 percent evaluation.  The Board finds that the 
post-service medical record prior to when the veteran filed 
his claim for increase in September 2003 only provides 
evidence against his claim.  Therefore, entitlement to a 30 
percent evaluation was not factually ascertainable until the 
veteran underwent a VA PTSD examination in December 2003.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It is 
important for the veteran to understand that without this 
evidence, the current evaluation could not be justified.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of a 30 percent evaluation for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than September 26, 
2003, for the grant of a 30 percent evaluation for PTSD is 
denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


